                  Case 1:19-cr-00807-LAP Document 34
                                                  33 Filed 06/26/20
                                                           06/25/20 Page 1 of 1

                                       Law Office of
                       Zachary Margulis-Ohnuma
                                                   June 25, 2020

         Via ECF

         Hon. Loretta A. Preska
         U.S. District Judge
         Southern District of New York
         500 Pearl Street
         New York, NY 10007

                RE: U.S. v. Jean-Luc Joiles & Jaime Rosario, 19 Cr. 807

         Dear Judge Preska:

           This office represents the defendant Jaime Rosario in the
         above-captioned case. I write of behalf of all parties to
         request that the conference currently scheduled for Monday, June
         29, 2020 be adjourned. Based on AUSA Daniel Nessim’s
         conversation with chambers, we would jointly propose that the
         conference be adjourned to September 14, 2020 at 4:00 P.M. The
         purpose of the adjournment is to permit the parties an
         opportunity to continue discussing potential dispositions.

           I have communicated with Derrick Magwood, counsel for Mr.
         Rosario’s co-defendant Jean-Luc Joiles. Both defendants consent
         to the exclusion of speedy trial time.

           Thank you for your attention to this case.
The conference is adjourned to                     Very truly yours,
September 14 at 4:00 p.m. In order
for counsel to continue their                      Zachary Margulis-Ohnuma
discussions towards a disposition,
time from today to September 14 is                 Zachary Margulis-Ohnuma
excluded from calculation under the
Speedy Trial Act in the interests of
justice.
         CC:    All counsel (via ECF and email)

SO ORDERED.
Dated: June 26, 2020
                        ______________________________
                        LORETTA A. PRESKA, U.S.D.J.
                 260 Madison Avenue, 17th Floor • New York, NY 10016
                          (212) 685-0999 • zach@zmolaw.com
                                   www.zmolaw.com
